             Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 1 of 13
                                                    1



                                   United States of America
                            District Court for the District of Puerto Rico


   United States of America    *                            19-153 (FAB)
                               *
   Vs.                         *
                               *
   Elimar Alicia Chardon Sierra*
   **************************


              Reply to Response in Opposition to Defendant’s Motion to Dismiss Indictment

   To Hon. Francisco A. Besosa
   United States District Judge
   For the District of Puerto Rico

              Comes now Elimar Alicia Chardón Sierra herein, represented by the undersigned

   attorneys and before this Honorable Court respectfully state and pray:

   In this motion we argue that: the present case is ripe for resolution in a motion to dismiss, the

   Indictment is insufficient to inform Miss Chardón of the specifics of the offense, Miss

   Chardón’s voicemails fully constitute a political speech and lacking the intention of solely to

   harass, Miss Chardón’s speech constitutes a petition to a public official, the statute is facially

   overbroad and tone does not affect protected speech analysis. In their response the Government

   does not contest that:

1) Miss Chardón is being prosecuted solely for the content of her speech, not her conduct.1

2) Judge Swain is a public official and Miss Chardón’s voicemails were left at Judge’s office

   phone.2

3) Miss Chardón’s speech was in response to Judge Swain’s approval of “COFINA” settlement, a

   matter of public debate and political discussion.3

   1
       D.E. 58, p. 2-3.
   2
       D.E. 58, p. 1.
            Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 2 of 13
                                                           2



4) Even though there are three voicemails, it’s considered only one speech. And in fact Miss

   Chardón has been charged with one sole count.4

5) The Indictment does not mention the words in Miss Chardon’s speech.5

   In their response the Government states that:

a) “Chardón’s argument that 47 U.S.C. § 223(a)(1)(E) is unconstitutional as applied to her is

premature. This is so because there are contested factual issues which the jury must resolve to

determine whether Chardón violated 47 U.S.C. § 223(a)(1)(E).”6

b) Whether Miss Chardón’s voicemails were intended solely to harass is not ripe for resolution on a

motion to dismiss.7

c)“At the bottom, the question raised in this case is whether the Constitution guarantees a citizen

dissatisfied with a federal judge’s decision the right to call that judge’s place of work on multiple

occasions for the sake of telephonically harassing and intimidating the judge...” 8

d) 47 U.S.C. § 223(a)(1)(E) is not facially overboard and no authority states so.9

e) Tone used in the voicemails should be considered for purpose of this motion.10

f) The Indictment is valid because it appraises Miss Chardón of the conduct of which she must

defend.11

   Discussion

   A.       Courts allow summary dismissals whenever the facts are undisputed.



   3
     D.E. 58, p. 2 and 5.
   4
     The Government never argues that the three voicemails are more than one sole speech. See D.E. 58.
   5
     D.E. 58, p. 6-7.
   6
     D.E. 58, p. 13.
   7
     D.E. 58, p. 9.
   8
     D.E. 58, p. 5.
   9
     D.E. 58, p. 11.
   10
      D.E. 58, p. 1, p 2 footnote 1 and p. 15 footnote 9.
   11
      D.E. 58, p. 6-8.
       Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 3 of 13
                                                       3



           This motion asks the court to examine the undisputed material facts to determine whether

the government can prove its case as a matter of law. First Amendment cases can be and have

been dismissed without trial. See U.S. v. Serfass 420 US 377, 380 (1975) A draft-dodge case of a

conscientious objector where Supreme Court noted that material facts were taken from

defendant’s affidavit and selective service file, District Court dismissed the indictment on First

Amendment grounds without trial. However, Supreme Court ruled that the Government’s appeal

did not violate double jeopardy prohibition.

           The Third, Fifth, Sixth, Seventh, Tenth, and DC Circuits—have adopted the undisputed

evidence position.12 The DC Circuit explicitly held that defendants may seek dismissal under

FRCrP 12(b) when the material facts are undisputed and the government does not object to those

facts.13

           The Government alleges that Miss Chardón’s voicemails constitute the federal offense of

“Harassing Communications in Interstate Commerce” because she repeatedly used a telephone

solely to harass. As stated before and for the purpose of this motion, Miss Chardón stipulates to

the recorded voicemails as provided by the Government. As of April 14, 2019, no inaccuracies to

the voicemails transcripts have been cited by the Government. The Prosecutor’s response

concedes Miss Chardón’s speech was in response to Judge Swain’s approval of “COFINA”

settlement, a matter of public debate and political discussion:14

“Evidently dissatisfied with Judge Swain’s approval of the settlement, Chardón called Judge
Swain’s chambers the next day on three separate occasions.”15


12
   See US v. DeLaurentis, 230 F3d 659 at 660–61 (3d Cir. 2000); U.S. v. Flores, 404 F3d 320, 323–25 (Fifth Cir.
2005); U.S. v. Levin, 973 F2d 463, 470 (Sixth Cir. 1992); U.S. v. Risk, 843 F2d 1059, 1061 (Seventh Cir. 1988);
United States v Hall, 20 F3d 1084, 1086 (10th Cir 1994); United States v Yakou, 428 F3d 241, 247 (DC Cir 2005).
13
   Yakou, 428 F3d at 246-47 ("[U]ndisputed facts obviated the need for the district court to make factual
determinations properly reserved for the jury.").
14
   D.E. 58, p. 2 and 5.
15
   D.E. 58, p. 2.
       Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 4 of 13
                                                 4



Stipulated facts obviated the need for the district court to make factual determinations properly

reserved for the jury. All evidence is properly before the Court. Arguing otherwise, the

Government relied on four District Court cases denying defendant’s motions to dismiss.16

Notably, none of these decisions carry any precedential weight. More importantly none of the

defendants were prosecuted solely for the content of their political speech unlike Miss Chardón.

        The Government cites as grounds for their argument these District Court cases whose

factual background is unrelated to the one before this Court: 1) United States v. Stevens, 578 F.

Supp. 172 (D. Me. 2008) defendant was charged with violating Sex Offender Registration and

Notification Act (SORNA),17 2) United States v. Poulin, 588 F. Supp. 2d 58 (D. Me. 2008)

defendant was charged with production of child pornography,18 3) United States v. Coronado,

461 F. Supp. 2d 1209 (S.D. Cal. 2006) defendant “did teach and demonstrate the making and use

of a destructive device...”19 and 4) United States v. McDermott, 822 F. Supp. 582 (N.D. Iowa

1993) defendants were charged “with willfully injuring, intimidating, and interfering with

African-American persons because of their race…”20

The present case is ripe for resolution on a motion to dismiss.

B.      The Indictment fails to include the words of the voicemails that entail the alleged

prosecutable offense. The Indictment must be dismissed because it is insufficient to inform

Miss Chardón of the specifics of the offense.

The Indictment in this case states:

“On or about February 5, 2019, in the District of Puerto Rico and within the jurisdiction of this
Court, the defendant, Elimar Chardón Sierra in interstate and foreign communications, made

16
   D.E. 58, p. 14 – 15.
17
   United States v. Stevens at 174.
18
   States v. Poulin at 59.
19
   United States v. Coronado at 1210.
20
   United States v. McDermott at 584.
          Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 5 of 13
                                                    5



repeated interstate telephone calls during which communication ensued in the form of several
harassing voice messages, solely to harass a person at the called number and the person who
received the communication. All in violation of Title 47, United States Code, Section
223(a)(1)(E).”21


           Generally, Rule 7(c)(1) of the Federal Rules of Criminal Procedure requires an

indictment to provide "a plain, concise and definite written statement of the essential facts

constituting the offense charged." United States v. Yefsky, 994 F.2d 885, 893 (1st Cir. 1993).

How can Miss Chardón be appraised of the conduct which she must defend, if the Indictment

fails to include the content of the voicemails? See Yefsky, 994 F.2d at 893 ("The indictment may

incorporate the words of the statute to set forth the offense, but the statutory language '"must be

accompanied with such a statement of the facts and circumstances as will inform the accused of

the specific offense, coming under the general description, with which he is charged."'") (quoting

Hamling v. United States, 418 U.S. 87, 117-18 (1974) (quoting United States v. Hess, 124 U.S.

483, 487 (1888)) No part of the voicemails were included in the Indictment.

           The First Circuit held that the indictment was defective because it did not provide the

defendant with adequate notice of the charge against him. Yefsky 994 F.2d at 893. "Where guilt

depends so crucially upon . . . a specific identification of fact, . . . cases have uniformly held that

an indictment must do more than simply repeat the language of the criminal statute." Hamling,

418 U.S. at 118. To determine if Miss Chardón’s voicemails were ensued solely to harass or not,

the words uttered are an essential fact. Omitting them is a fatal defect of the Indictment.

           “It is perfectly proper, and in fact mandated, that the district court dismiss an indictment

if the indictment fails to allege facts with constitute a prosecutable offense.” United States v.

Coia, 719 F.2d 1120, 1123 (11th Cir. 1983). An indictment cannot simply track the statutory

21
     D.E. 21.
       Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 6 of 13
                                                 6



language, but omit the factual gravamen of the offense. United States v. Buddenberg, 2010 WL

2735547 at *8-9. (N.D. Ca. 2010)22 (granting defendant’s motion to dismiss for failure to state an

offense where indictment omitted the particular speech or conduct at issue in the case). This

“offense depends crucially upon a specific identification of what the defendant [] said or did that

constituted the ‘course of conduct involving threats . . .harassment, and intimidation.” Id. at 8

(citation omitted). Yet, this information is completely missing from the Indictment. As a result,

the Indictment fails to include alleged facts which state a prosecutable offense. As such the

Indictment must be dismissed.

C.      Miss. Chardón voicemails constitute a political speech and not ensued solely to

harassment.

        The Government agrees that Miss Chardón’s speech has a political motivation.23

However, the Government inexplicably states that Miss Chardón’s speech lacks a political

content:

“At the bottom, the question raised in this case is whether the Constitution guarantees a citizen

dissatisfied with a federal judge’s decision the right to call that judge’s place of work on multiple

occasions for the sake of telephonically harassing and intimidating the judge...” 24

How can the same speech be politically motivated but lack a political content? Those two

premises are inconsistent with each other. Case law does not support the Government’s

conclusion. In an effort to convince the Court that Miss Chardón’s speech lacks a political

content and should not be protected the Government relies in United States v. Lampley, 573 F2d




22
   Buddenberg is a District Court decision.
23
   D.E. 58, p. 2 and 5.
24
   D.E. 58, p. 5.
       Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 7 of 13
                                                      7



783 (3d Cir. 1978)25 and National Organization for Women v. Operation Rescue, 37 F.3d 646

(D.C. Cir. 1994).26

        In Lampley: The found that the facts in this case constitute a bizarre tale of romantic

obsession.27 Lampley “made an average of 10 to 12 calls per week…”28 He “would shout

obscenities over the operator’s voice or ask “Are you ready to talk,” or “Can I speak to my

daughter, Judy.””29 Also placed collect calls to “my wife, Elizabeth Lampley.”30 Lampley’s

phone calls were totally absent of a political message, evidently could not be considered a

political speech that deserved First Amendment Protection, in consequence convictions were

affirmed.31

        National Organization for Women v. Operation Rescue arises out of a series of anti-

abortion protests “involving physical blockades of clinics providing abortion services”. 32

Operation Rescue’s protest involved conduct that deprived women of receiving medical attention

at abortion clinics, clearly different from the present case. Miss Chardón is being prosecuted for

three voicemails left at Judge Swain’s office’s answering service and no conduct was involved.

Thus, Miss Chardón is being prosecuted solely for the content of her speech. Therefore, we

should give strict scrutiny to the law as applied to Miss Chardon but, not to Operation Rescue.

See Untied States v. Playboy Entertainment Group, Inc., 529 U.S. 803, 813(2000).




25
   D.E. 58, p.8.
26
   D.E. 58, p. 9.
27
   Lampley at 786.
28
   Lampley at 786.
29
   Lampley at 786.
30
   Lampley at 786.
31
   Lampley at 788.
32
  National Organization for Women v. Operation Rescue at 649.
       Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 8 of 13
                                                  8



1)      The Government is “cherry picking” the voicemails33 and in so doing is reaching the

wrong conclusion.

        Case law analyses the whole speech to determine if it deserves constitutional protection

or not. See U.S. v. Popa 187 F.3d 672 (1999). “Cherry picking” phrases from the speech is not the

court’s practice.

        Cornel Popa made seven phone calls to the U.S. Attorney for the District of Columbia

Eric Holder. Mr. Popa refers to Mr. Holder as a “criminal negro”, “a criminal with cold blood,” a

“whore, born by a negro whore, (who) became chief prosecutor of Washington, D.C”, and

“violated … our rights”. Popa was charged with 47 United States Code, 223 (a) (1) (C), making

anonymous phone calls with the “intent to annoy, abuse, threaten, or harass any person.” 34 The

D.C. Circuit rejected the Government’s position “because complaints about the actions of a

government official were a significant component of his calls.”35 Popa intended in part to

communicate a political message and the seven phone calls were considered one sole speech. 36

Miss Chardón’s speech has a significant political component. She is expressing her

disappointment in Judge Swain’s approval of the COFINA settlement that will impose additional

taxes to the residents of Puerto Rico for at least forty (40) more years. Her speech criticizes and

describes the colonial relationship between the United States and Puerto Rico, the poverty and

the social crisis Puerto Ricans suffer on daily basis.37

        The Court will determine if the speech has a political content. If it does it has to be

considered political speech and not “solely to harass”. If prosecution is based on content, strict


33
   D.E. 58, p.2, 3 and 5.
34
   U.S. v. Popa 187 F.3d 672, 672 (1999).
35
   Ibid at 677.
36
   Ibid at 677-679.
37
   D.E. 47, p. 8-11.
        Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 9 of 13
                                                             9



scrutiny of the law must be applied. See United States v. Playboy Entertainment Group, Inc., 529

U.S. 803, 813(2000). The Indictment is unconstitutional as applied to Miss Chardón because her

speech has significant political content.

         For the same reason the Indictment should also be dismissed because it fails to state an

offense. Miss. Chardón’s speech lacked the specific intention of “solely to harass”, evidently her

speech carries a political message.

2) Particular words cannot be forbidden without also running the risk of suppressing ideas in the

process.38

The Government’s response describes Miss Chardón’s speech as “several obscenity- laden rants

with threatening undertones.”39

         Paul Robert Cohen entered the Los Angeles County Courthouse wearing a jacket bearing

the words “Fuck the Draft”, which were plainly visible. He was given 30 days imprisonment.40

The United States Supreme Court reversed the conviction, stating that suppressing particular

words that are part of political ideas would constitute a suppression of political speech.

“Finally, and in the same vein, we cannot indulge the facile assumption that one can forbid
particular words without also running a substantial risk of suppressing ideas in the process.
Indeed, governments might soon seize upon the censorship of particular words as a convenient
guise for banning the expression of unpopular views. We have been able, as noted above, to
discern little social benefit that might result from running the risk of opening the door to such
grave results.”41


         Popa’s choice of words were more shocking and inappropriate than Cohen’s or Miss

Chardón’s, and it was also considered political speech protected by the First Amendment. All of

Miss Chardon’s words were part of her political speech. Miss Chardon’s voicemails were remote

38
   Cohen v. California 403 U.S. 15, 26 (1971)
39
   D.E. 58, p. 2. Regarding “tone”, it will be discussed in other section of this reply.
40
   Cohen v. California at 16.
41
   Cohen v. California at 26.
      Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 10 of 13
                                                    10



communications for at least two reasons: 1) she generated the call in Puerto Rico but was

recorded in New York, and 2) voicemails are also remote in terms of time because the receiver

hears the message after it was generated. Miss Chardón’s speech can’t be considered “fighting

words”, because remote communications do not incite an immediate breach of the peace by

provoking the listener an immediate action against the speaker. Interstate voicemails are clearly

remote communications. In Chaplinsky words were uttered face to face. “Fighting words” have

rarely if ever been applied outside of the face to face context.42 The Government’s case rests

solely on Miss Chardón’s sometimes sophomoric, irreverent and obnoxious choice of words. But

speech that is part of an ongoing political debate, can’t be considered “fighting words” and

deserve First Amendment protection, particularly the right to criticize public officials.

D.      Under First Amendment Miss. Chardón is entitled to her “Right to Petition for

Redress of Grievances to Public Officials”.

The right to petition is one of the most precious of liberties safeguarded by the Bill of Rights,

and speech implicating that right is high in the hierarchy of First Amendment values. U.S.C.A.

Const. Amend 1.

The U.S. Supreme Court “has recognized the “right to petition as one of the most precious of

liberties safeguarded by the Bill of Rights.”” Lozman v. City of Riviera Beach, Fla., 138 SCt.

1945, 1954-1955 (2018). Miss Chardón’s speech starts by stating: “Hello, judge Swain. My

name is Alicia. My phone number, if you would like to call me back, is 787-448-2849.” 43

Calls were made to Judge Swain’s public office phone, complaining about the colonial problem
                                                                                            44
of Puerto Rico, poverty, lack of access to medical treatment and other political issues.         Speech


42
   State of Wisconsin v. Thomas G. Smith, Wisconsin Court of Appeals 2013AP2516-CR (2014)
43
   D.E. 47, p. 8.
44
   D.E. 47, p. 8-11.
      Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 11 of 13
                                                       11



that carries a petition to a public official “is high in the hierarchy of First Amendment values.”45

Miss Chardón’s speech is a petition to Judge Swain against the COFINA settlement and must be

considered protected under the First Amendment.

E.      47 U.S.C. § 223(a)(1)(E) is facially overbroad.

        The Government’s response argues that no authority concludes that this part of the statute

is facially overbroad. That is partially true.

Title 47 United States Code, 223 (a) (1) (E) regulates a particular type of speech, i.e. harassing

telephone calls. The statute is upheld only if it survives the strict scrutiny test. United States v.

Playboy Entertainment Group, Inc., 529 U.S. at 813. Under this standard, the statute in question

must be: 1.) narrowly tailored to 2.) promote a compelling government interest. In Popa, 187 F

3d.677, D.C., U.S. Court of Appeals, District of Columbia Circuit went over the overbreadth

challenge of 47 United States Code, 223 (a)(1)(C), making anonymous phone calls with the

“intent to annoy, abuse, threaten, or harass any person.” The only difference is that, in 47 United

States Code, 223 (a) (1) (E), the calls don’t need to be anonymous but solely to harass. The Court

agreed with Popa:

“In sum we agree with Popa that the statute could have been drawn more narrowly, without any
loss of utility to the Government, by excluding from its scope those who intend to engage in
public or political discourse.” U.S. v. Popa 187 F.3d at 677.


However, because the Court already decided that Popa engaged in protected speech, the statute

was ruled unconstitutional as applied to Popa.46 But still the opinion states that statute could have

been drawn more narrowly by excluding from its scope those who intend to engage in public or




45
 Lozman v. City of Riviera Beach, Fla., 138 S.Ct at 1955.
46
 U.S. v. Popa 187 F.3d at 678.
      Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 12 of 13
                                               12



political discourse.47 In their response, the Government fails to address, whether Title 47 United

States Code, 223 (a)(1)(E) is unconstitutional on its face because it prohibits a wide range of

speech that would otherwise be protected under the Free Speech Clause of the First Amendment.

F.      Tone of voice does not affect protected speech analysis.

        The Government’s response is an apparent and misguided attempt to persuade the Court

that “tone of voice is certainly a factor that may be considered in deciding whether particular

words fall outside the scope of the First Amendment’s protection.”48 In an effort to support their

argument the Government relied on Cf. Inre T.L.S., 713 N.W.2d 877, 881 (Minn. Ct. App 2006)

and Cantwell v. Connecticut, 310 U.S. 296, 309-310 (1940) (Decided almost thirty (30) years

before the Civil Rights Movement.)

        In Cf. Inre T.L.S., the defendant was in possession of a dangerous weapon at the school

administrative office, refusing to leave and shouting profanities in a face to face context.49 Cf.

Inre T.L.S. involves conduct and illegal weapons that threatened the security of the school,

students and personnel.50 Her words lacked political content and were shouted face to face.51

        In Cantwell v. Connecticut, 310 U.S. at 301, defendants went door to door preaching and

asking for donations in exchange for pamphlets relating to religious subjects. Court reversed

their conviction on all counts on First Amendment grounds.

        Both decisions refer to words in a face to face context, involving conduct with no

political content. In contrast, Miss Chardón’s speech was recorded in a voicemail machine in an

interstate communication and carried political content. Regardless of how obnoxious her speech

47
   U.S. v. Popa 187 F.3d at 677.
48
   D.E. 58, p. 15, footnote 9.
49
   Cf. Inre T.L.S. 713 N.W. 2d at 879.
50
   Cf. Inre T.L.S. 713 N.W. 2d at 879.
51
   Cf. Inre T.L.S. 713 N.W. 2d at 879.
      Case 3:19-cr-00153-FAB-BJM Document 65 Filed 06/21/19 Page 13 of 13
                                                13



might be considered, it cannot be classified as “fighting words” because it lacks the face to face

requirement. The Government’s response fails to mention City of Houston v. Hill 482 U.S. 451,

453 (1987). There Hill shouted at police officers: “Why don’t you pick on somebody your own

size?” and “Yes, why don’t you pick on somebody my size?”52 The U.S. Supreme Court

adjudicated shouting at police officers and “in the face verbal challenges to police action”,

protected speech. First Amendment protects individual freedom over social order:

“But the First Amendment recognizes, wisely we think, that a certain amount of expressive
disorder not only is inevitable in a society committed to individual freedom, but must itself be
protected if that freedom would survive.” City of Houston v. Hill at 472.


        Tone of voice is inapposite, political protected speech does not lose its First Amendment

protection because it is shouted.



        For the reasons stated above we request that the Indictment be dismissed.

        I hereby certify that on this date, the undersigned attorneys served a copy of this

document to all CM/ECF participants.

        Respectfully submitted in San Juan, Puerto Rico on June 21, 2019.


                 S/Manuel E. Moraza Ortiz USDC-PR No. 219,710
                 Mariana Nogales –Molinelli USDC-PR No. 305,010
                 Nicole Marie Díaz-González USDC-PR No. 305,602
                 Cond. El Monte Sur Townhouses, Apt. G 806, San Juan P.R. 00918
                 Cel. (787)378-4755 morazalaw@gmail.com




52
 City of Houston v. Hill 482 U.S. at 453.
